UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2012 Date of reporting period:September 30, 2012 Item 1. Report to Stockholders. CSC Small Cap Value Fund ANNUAL REPORT | September 30, 2012 www.CoveStreetFunds.com LETTER TO SHAREHOLDERS (unaudited) Annual Report 2012 Dear Fellow Shareholder: Since we have resolved to write to you in detail on a quarterly basis, we do not have much to add for our annual letter to shareholders. Thus, much of what follows is a repeat of our last quarter letter, which we would encourage you to read and re-read. Under the heading of getting to know your investment manager better, we would also steer you to the fund’s website on a regular basis covestreetfunds.com to reinforce your understanding of what we do and where the fund fits into your overall investment plan. We would note we are still running off our tax loss carryforward and thus 2012 fiscal year was another year of zero capital gains for shareholders. We appreciate your partnership with our firm and we look forward to continuing our efforts to deliver results for our shareholders. TOTAL RETURN – as of September 30, 2012 INCEPTION 3 MONTH 1 YEAR 3 YEAR 5 YEAR 10 YEAR (9/30/1998) CSC Small Cap Value Fund - Investor Class without sales charge reflecting 3.50% sales charge Russell 2000® Index Russell 2000® Value Index Russell 2500™ Value Index Performance shown for the period September 30, 1998 to January 23, 2012 reflects performance for CSC Small Cap Value Fund, a series of CNI Charter Funds, the predecessor to CSC Small Cap Value Fund “The Fund”. The Fund has the same portfolio manager and substantially similar investment strategies to the predecessor fund. Performance without the sales charge does not reflect the current maximum sales charge of 3.50%. Had the sales charge been included, the Fund’s returns would have been lower. Returns for periods greater than 1 year are annualized. The performance data quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month end, please call 1-866-497-0097. The gross expense ratio is 2.66%. The net expense ratio is 1.69%. The Advisor has contractually agreed to reimburse expenses through 12/31/2014. Our investment process is based on the idea that the majority of life’s errors occur when people forget what they are really trying to do in the first place. Given that, let us restate our goal: create long- term value for our fund shareholders through the purchase of the stocks of carefully-researched companies that are characterized by an acceptable congruence of business characteristics, undervaluation and management that at the least is not trying to shoot itself in the foot. We employ a process supported by high talent density, a long-term view and a support organization that strives to do ordinary things in extraordinary ways. Our goal is competitive returns in strong markets and outperformance in difficult markets, and our belief that we have met this goal has been expressed in prior letters. As you may note from the performance table, our efforts have been unusually well-rewarded since the market bottomed in March of 2009. We would be lying if we didn’t acknowledge how pleased we are for all shareholders, but we smile with a hint of uneasiness. “Our” stocks have clearly done better than the benchmark, a fact that means with no changes in the portfolio, they represent less value relative to the point from which we started. Said another way, the expected return from current prices is less than it was a year ago; hence, there is a diminished CSC SMALL CAP VALUE FUND | Annual Report 2012 1 LETTER TO SHAREHOLDERS (unaudited) Annual Report 2012 probability of further outperformance to the degree we have experienced. Naturally, we comb the equity markets for other opportunities to match the excellent risk/reward tradeoff we were seeing a year ago. In that context, the most positive thing we have to say in this letter is that we are finding them. To reiterate—and this is incredibly crucial—successful long-term investing must be based upon what the company is going to do, not what the stock market is going to do. Nonetheless, any good value investor usually feels the opposite of how a client feels: when we perform well, we get nervous and sense fewer opportunities and when things are miserable, we feel the excitement of searching for bargains. WHAT HAPPENED – 3rd Quarter 2012|Symbol: CSCSX Average Weight (%) Return (%) Contribution (%) 5 CONTRIBUTORS CoreLogic 46.42 1.53 Approach Resources 18.92 1.43 HSN 21.75 0.79 PerkinElmer 14.55 0.72 Central Garden & Pet, Class A 10.90 0.69 5 DETRACTORS VCA Antech -15.56 -0.43 Woodward -13.66 -0.38 Tessera Technologies -10.39 -0.28 KMG Chemicals -8.03 -0.27 ADTRAN -13.10 -0.26 The 5 Contributors measure the top five contributors to the portfolio’s total return and the 5 Detractors measure the five bottom contributors to the portfolio’s return.Average Weight shown is a calculation of the average percentage held of each included company over the course of the third quarter of 2012.Return is the total return for each included company over the course of the third quarter 2012.Contribution is a ranked measure of how each included company contributed to the Fund over the course of the third quarter 2012. Starting from the bottom-up, we eliminated two of the holdings in the detractor’s column, both of which were long-term holdings. We first purchased VCA Antech (WOOF) in 2002, after a botched IPO drove the stock down to below $10 at our first purchase. We sold in the mid-$30’s on its way to almost $50. The company has two leading pet businesses—WOOF is the largest lab testing company and the largest veterinary company in the US. Growth slowed in the 2008/09 recession and the stock plummeted, creating an opportunity for re-purchase around $20 per share. It should be noted that this is a very common theme for us and has greatly helped performance over the last few years. We understand certain companies and industries very well and have become adept at understanding specific industry cycles and company valuations. In a world of high volatility, sometimes we have been able to harvest an expected three to five year return in frighteningly short periods of time. And then we sometimes get a chance to do the same thing over again in the same stock after the price has fallen to the same price we originally started with. We sometimes cannot believe our eyes, but we still manage to hit the buy or sell button. What changed at VCA was a degradation of their return on capital in the veterinary business, an outcome that management derided as “cyclical.” If that is true the business has been cyclically challenged for a long time and shareholder money continues to flow into acquisitions in that space, a big question mark for us. There was also a severe destruction of shareholder value in the VetStreet acquisition. This was beautiful on paper as a strategy, but like 2 LETTER TO SHAREHOLDERS (unaudited) Annual Report 2012 what is always the case with many overpriced acquisitions, it has proven difficult to deliver the expected bottom line results. Did we mention the tiresome practice of egregious management compensation and perks? After four years, we exited our position with a minor loss. The other longer-term position we exited was KMG Chemicals, which was sold for a minor gain after four years. Unlike VCA, KMG’s management has done a quiet but solid job of integrating several chemical acquisitions in electronics space, but the company remains a hodge-podge of assets—with an uncertain long-term plan associated with them—trading near fair value. We think we can find better uses for the cash. Top performers in the quarter included CoreLogic (CLGX), which is essentially in the database business. The company owns near impossible to duplicate assets in the real estate vertical and the business model should simply be focused on how to re-sell the same data over and over to different people at incrementally (very) high margins. Again, this is a “re-tread” holding as CLGX was a spin-off from First American Title that was sold after a solid profit in the low $20’s. We repurchased at $15 after a particularly poor year of execution but management has since regained its sense of focus and delivered on promised margin improvement. We are hopeful that this can be a very long-term holding given its terrific business model. We might also highlight Approach Resources (AREX)—again. Our sphere of competence includes a fairly good sense of asset values and geographic awareness of the major players in the Permian Basin of Texas, and our research suggests Approach is perfectly situated to potentially create value— either internally through the drill bit or through a sale to the larger players whose assets surround AREX’s acreage. Some “investors” seem to enjoy trading AREX, thus creating very large moves in short periods of time on little information. On the basis of strong internal work we have adeptly leaned into both up and down moves over the past two years to create performance above and beyond the growth in intrinsic value. This should highlight the point of research versus the daily flailing around that seems to constitute investing for many people. We take a strongly-researched opinion of what a stock is worth and that makes our task fiendishly simple—buying below and selling above that point. To touch on a few new ideas, we would note Sealed Air (SEE), which we frankly never thought would fall into the small cap arena. This portfolio manager owned the stock for many years in large-cap portfolios and to erase $5 billion of market capitalization in two years—for a business that has been around for over 100 years—was no easy feat. It took probably the most poorly timed and badly conceived acquisition I have ever seen—Diversey—to do it. The CEO is on the way out, asset sales to reduce debt are planned and thus, in our opinion, buying the stock under $13 was simply a steal. We are talking protective packaging and food packaging, both of which are reasonably steady businesses that generate large free cash flow. To hit our initial target price in the low $20’s, we don’t need Bubble Wrap 5 with Siri; we simply need a reversion back to reasonable results. That is the nice thing about value investing: we don’t require perfection to succeed, just a cessation of awful. Avid Technology (AVID) is also a new name in the portfolio. Avid is the leader in audio and video editing for the music and video industries. It should generate high margins and great free cash flow, and then worry about how to allocate capital intelligently. Instead, the company mangled much of the last 7 years dallying in hardware sales, poor acquisitions and excessive spending. The new management team seems to us to be on the right track as headcount and spending are being watched closely and a big chunk of the low margin hardware business was sold. This last strategic step should be the masterstroke may lead to improved margins and return the stock to a better multiple. Going forward, we would simply note that the world remains stubborn in its insistence on not coming to an end regardless of what you might read in any “paper.” Europe remains a mess and a material drag on corporate profits, yet the region’s intelligentsia manages to wake up each morning and trudge off to interminable meetings to concoct opaque restructuring plans that lift markets, providing them with resolve to do nothing of consequence as a result. We remain terribly concerned about the outcome of the US election, and the so-called “fiscal cliff.” We are also of the opinion that China’s slowdown is a result of a multi-year process of adjusting to a gross misallocation of resources, and that is also headwind for corporate profitability. CSC SMALL CAP VALUE FUND | Annual Report 2012 3 LETTER TO SHAREHOLDERS (unaudited) Annual Report 2012 These are not good things and the rise in the stock market over the past year simply means that we have lost part of the margin of safety afforded by severely discounted valuation. We learned that hard way in 2008 that while many of our holdings have little direct exposure to seemingly exogenous events like a slowdown in China or more trouble in the Euro Zone, they nonetheless can lose “price” in the short-run. The good news is that we continue to see deep risk aversion in almost every area of investing that spans from the largest institutions and their consultants to individual investors, and that fear should provide very solid downside support for equities. (If you don’t own it, you can’t sell it.) Equities as an asset class remain a tremendous purchase vis-à-vis fixed income and “low volatility” strategies. Small cap stocks in particular retain their perennial advantage of existing in a messy, under-followed wilderness where paying attention to the specifics can be handsomely rewarding. We appreciate your partnership with us. Best Regards, Jeffrey Bronchick, CFA | Chief Investment Officer Shareholder, CSC Small Cap Value Fund Opinions expressed as subject to change at any time, are not guaranteed and should not be considered investment advice. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for a complete list of fund holdings. Mutual fund investing involves risk. Principal loss is possible. There is no assurance that the investment process will consistently lead to successful results. Value investing involves risks and uncertainties and does not guarantee better performance or lower costs than other investment methodologies.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive. Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation. Neither the fund nor any of its representatives may give legal or tax advice. The Russell 2000® Index measures the performance of the small-cap segment of the U.S. equity universe, representing approximately 10% of the total market capitalization of the Russell 3000® Index and the Russell 2000® Value Index includes those Russell 2000® Index companies with lower price to book ratios and lower forecasted growth values.The Russell 2500TM Value Index measures the performance of the small to mid-cap value segment of the U.S. equity universe. One cannot invest directly in an index. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Free cash flow is a measure of financial performance calculated as operating cash flow minus capital expenditures. Correlation is a statistical measure of how two securities move in relation to each other. Market cap is the market price of an entire company, calculated by multiplying the number of shares outstanding by the price per share. 4 INVESTOR CLASS: CSCSX (unaudited) (Since Inception 9/30/1998 - 9/30/2012) VALUE OF $10,000 INVESTMENT RATES OF RETURN CSC SMALL CAP VALUE FUND | Annual Report 2012 5 INSTITUTIONAL CLASS: CSCAX (unaudited) (Since Inception 10/3/2001 - 9/30/2012) VALUE OF $25,000 INVESTMENT RATES OF RETURN 6 EXPENSES (unaudited) (September 30, 2012) EXPENSE EXAMPLE As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2012 – September 30, 2012). ACTUAL EXPENSES For each class, the first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expense that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Beginning Ending Expenses Paid Account Value Account Value During Period 4/1/12 9/30/12 4/1/12 - 9/30/12(1) Investor Class Actual (2) Investor Class Hypothetical (5% return before Expenses) Institutional Class Actual (2) Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.69% and 1.44% for Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year/366 (to reflect the one-half period). Based on the actual returns for the six-month period ended September 30, 2012 of 3.87% and 4.01% for the Investor Class and Institutional Class, respectively. CSC SMALL CAP VALUE FUND | Annual Report 2012 7 HOLDINGS PRESENTATION (unaudited) (% of net assets as of September 30, 2012) SECTOR ALLOCATION TOP 10 EQUITY HOLDINGS (1) - % of net assets as of September 30, 2012 Central Garden & Pet, Class A 5.1% Alleghany 4.8% PerkinElmer 4.7% White Mountains Insurance Group 4.3% Approach Resources 4.1% Symetra Financial 3.3% NeuStar, Class A 3.3% Global Cash Access Holdings 3.1% Crosstex Energy 2.8% Greif, Class B 2.8% (1) Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 8 THIS PAGE INTENTIONALLY LEFT BLANK 9 SCHEDULE OF INVESTMENTS (September 30, 2012) COMMON STOCKS | 90.6% Description Shares Value CONSUMER DISCRETIONARY - 16.8% Central Garden & Pet, Class A * $ Cherokee Coinstar * HSN International Speedway, Class A Liberty Ventures, Series A * ENERGY - 7.8% Approach Resources * Carbon Natural Gas *(a) Crosstex Energy FINANCIAL SERVICES # - 31.8% Alleghany * Artio Global Investors CoreLogic * Fair Isaac First Financial Bancorp Global Cash Access Holdings * Hallmark Financial Services * Jefferies Group SEI Investments Symetra Financial White Mountains Insurance Group HEALTH CARE - 7.2% PerkinElmer Teleflex MATERIALS & PROCESSING - 7.9% Greif, Class B Sealed Air Spartech * PRODUCER DURABLES - 6.2% GP Strategies * IDEX Woodward TECHNOLOGY - 12.9% ADTRAN Avid Technology * NeuStar, Class A * PMC-Sierra * Tessera Technologies Westell Technologies, Class A * 10 SCHEDULE OF INVESTMENTS continued (September 30, 2012) Shares Value Total Common Stocks (Cost $17,914,063) $ SHORT-TERM INVESTMENT | 10.5% Fidelity Institutional Government Portfolio, 0.01% ^ (Cost $2,730,993) Total Investments - 101.1% (Cost $20,645,056) Other Assets and Liabilites, Net - (1.1%) ) Total Net Assets - 100.0% $ * Non-income producing security. (a) Security considered illiquid and is categorized in level 2 of the fair value hierarchy. See notes 2 and 3 in Notes to Financial Statements. # The Fund is significantly invested in this sector and therefore is subject to additional risks. See note 8 in Notes to Financial Statements. ^ Variable Rate Security - The rate shown is the rate in effect as of September 30, 2012. See Notes to the Financial Statements. CSC SMALL CAP VALUE FUND | Annual Report 2012 11 STATEMENT OF ASSETS AND LIABILITIES (September 30, 2012) ASSETS Investments, at value (cost $20,645,056) $ Receivable for capital shares sold Dividends and interest receivable Prepaid expenses Total assets LIABILITIES Payable for investment securities purchased Payable to investment adviser Accrued distribution fees Payable to affiliates Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ INVESTOR CLASS INSTITUTIONAL CLASS Net Assets $ $ Shares issued and outstanding(1) Net asset value, redemption price and minimum offering price per share $ $ Maximum offering price per share ($27.90/0.9650) $ N/A (1) Unlimited shares authorized See Notes to the Financial Statements. 12 STATEMENT OF OPERATIONS (year ended September 30, 2012) INVESTMENT INCOME Dividend income $ Interest income Total investment income EXPENSES Investment adviser fees Fund administration & accounting fees Transfer agent fees Audit fees Trustee fees Federal & state registration fees Compliance fees Legal fees Other Postage & printing fees Custody fees Distribution and/or shareholder servicing fees: Investor Class Institutional Class Class N (Note 5) Total expenses before reimbursement Less: Reimbursement from investment adviser (Note 4) ) Less: Distribution and shareholder servicing fee waivers (Note 5) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements. CSC SMALL CAP VALUE FUND | Annual Report 2012 13 STATEMENTS OF CHANGES IN NET ASSETS OPERATIONS Y/E- 9/30/2012 Y/E- 9/30/2011 Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments. ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Investor Class: (1) Proceeds from shares sold Cost of shares issued in exchange for Class N — Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Increase (decrease) in net assets from Investor Class transactions ) Institutional Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Increase (decrease) in net assets from Institutional Class transactions ) Class N: (Note 1) Proceeds from shares sold — Proceeds from reinvestment of distributions — Cost of shares exchanged for Investor Class shares ) — Payments for shares redeemed ) ) Decrease in net assets from Class N transactions ) ) Net increase (decrease) in net assets resulting from capital share transactions ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class: (1) — ) Institutional Class: — ) Class N: — ) Total distributions to shareholders — ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of period End of period, including accumulated net investment loss of $(108,617) and $0, respectively $ $ 14 STATEMENTS OF CHANGES IN NET ASSETS continued TRANSACTIONS IN SHARES Y/E - 9/30/2012 Y/E - 9/30/2011 Investor Class: (1) Shares sold Shares issued in exchange for Class N shares — Shares issued to holders in reinvestment of dividends — Shares redeemed ) ) Increase (decrease) in Investor Class shares outstanding ) Institutional Class: Shares sold Shares issued to holders in reinvestment of dividends — Shares redeemed ) ) Increase (decrease) in Institutional Class shares outstanding ) Class N: (Note 1) Shares sold — Shares issued to holders in reinvestment of dividends — Shares redeemed in exchange for Class N shares ) — Shares redeemed ) ) Decrease in Class N shares outstanding ) ) Net decrease in shares outstanding ) ) (1) Prior to January 23, 2012, Investor Class shares were known as Class R shares. See Notes to the Financial Statements. CSC SMALL CAP VALUE FUND | Annual Report 2012 15 FINANCIAL HIGHLIGHTS: INVESTOR CLASS (For a Fund share outstanding throughout the period, years ended September 30) PER SHARE DATA Net asset value, beginning of period $ Investment operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income — ) ) ) — Dividends from net capital gains — ) Total distributions — ) Net asset value, end of period $ TOTAL RETURN % )% % % )% SUPPLEMENTAL DATA AND RATIOS Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment income (loss) to average net assets: After expense reimbursement )% )% Portfolio turnover rate 67
